Exhibit 10.16
LEASE AGREEMENT
This lease agreement (hereinafter, “the Agreement”) is entered into by and
between:
(i) MONGIANA LTDA, NIT [Tax ID] No. 900.110.098-8, a company duly incorporated
by means of notarial deed No. 2834 of September 22, 2006, registered with
notary’s office No. 35 of Bogotá circuit, as evidenced by the certificate of
legal existence and representation issued by the Bogotá Chamber of Commerce,
enclosed herewith, duly empowered to execute this agreement pursuant to the
minutes of Shareholders’ Meeting No. 18 held on January 12, 2011, with offices
in Bogotá D.C. for the purposes of this agreement, herein represented by JAIRO
ANTONIO RINCÓN MORALES, as identified below his signature, acting in his
capacity as legal representative of the company, as evidenced by the Certificate
Legal Existence and Representation issued by the Bogotá Chamber of Commerce,
hereinafter referred to as LESSOR; and,
(ii) IGNACIO CARIDE, of age, residing at Bogotá D.C., holder of Foreigner ID
Card No. 364610 issued in Bogotá, herein acting in his capacity as manager and
legal representative of MERCADOLIBRE COLOMBIA S.A. (NIT No. 830067394-6), a
company duly incorporated by means of notarial deed No. 0000204 of February 7,
2000, registered with Notary’s Office No. 36 of the Bogotá circuit, as evidenced
by the certificate of legal existence and representation issued by the Bogotá
Chamber of Commerce, enclosed herewith, duly empowered to execute this agreement
pursuant to the minutes of Board of Director’s Meeting No. 25 held on
February 17, 2009, hereinafter referred to as LESSEE;
pursuant to the following terms and conditions and, absent a contractual
provision, to the law applicable to this kind of agreement.
WHEREAS
1. LESSOR built the CITY BUSINESS Project (hereinafter, the “Project”) located
in the city of Bogotá at Transversal 23 Nº 97-73, on the lot identified in Real
Estate Registration Sheet [Folio de Matrícula Inmobiliaria] No. 50C- 1685921,
with a total area of THREE THOUSAND, NINE HUNDRED AND FIFTY-NINE SQUARE METERS
(3,959.00 m2).
2. LESSEE will engage in the construction of the second stage of the Project
(hereinafter, “the Second Stage”), which will be architecturally integrated with
the CITY BUSINESS Project and governed by the terms and conditions of the
current Condominium Regulations, as amended and supplemented.
TERMS AND CONDITIONS:
SECTION 1. PURPOSE: LESSOR hereby undertakes to lease LESSEE the premises
specified below and, in turn, LESEE undertakes to pay LESSOR a monthly rent.
DESCRIPTION OF THE PREMISES: The premises subject to this lease agreement are
the following: SUITE FOUR HUNDRED AND FIVE (405) of the CITY BUSINESS Project,
entitling LESSEE to the use of EIGHT (8) PARKING SPACES, the numbers and
location of which shall be specified by LESSOR. These premises are comprised in
the CITY BUSINESS PROJECT.
SUITE FOUR HUNDRED AND FIVE (405), FOURTH FLOOR (4th). Approximate area: Total
Built Area: five hundred and thirty-three meters and seventy-five centimeters
(533.75 m2.)
A total of Eight (8) PARKING SPACES, each covering an approximate area of eleven
square meters (11.00 m2).
PARAGRAPH ONE: Irrespective of the distinction made regarding their area and
boundaries, the premises are leased as a single lot. Having visited the
premises, LESSEE grants his consent on this regard.
_____________________________________
SECTION 2. ISSUES RELATED TO THE PROJECT’S CONDOMINIUM REGULATIONS:
2.1 In addition to the Suite described in Section 1 above, the rights and duties
of LESSEE fall within the scope of this Agreement as established in the
Condominium Regulations contained in Notarial Deed No. 2318 of August 6, 2009,
which sets forth the condominium ownership rules.

 

 



--------------------------------------------------------------------------------



 



Through the execution of this lease agreement, LESSEE acknowledges LESSOR’s
exclusive right over the project’s name as well as its reserved right to modify
the name during the term of execution of the works as the project may require
it.
2.2 LESSEE hereby accepts with no objections the entire Condominium Regulations
drafted in connection with these premises by LESSOR in its capacity as owner,
and undertakes to abide by them in full, as well as to strictly comply with the
duties imposed on him under such regulations, in particular, to pay regular
common expenses in due time, pro rata to its percentage share as specified by
LESSOR.
SECTION 3. PURCHASE OF THE PREMISES: LESSOR purchased the premises on which the
Project was built as specified below:
El Lote de Terreno sobre el que se levantaran las obras contractivas de “Plaza
100 — Centro de Negocios”, del cual hará(n) parte la (las) Unidades Privadas
prometido(s) en venta, fue adquirido por LA PROMETIENTE VENDEDORA por compra
realizada de cuatro (4) Lotes de la siguiente forma: (i) Lote doce (12) de la
Manzana cincuenta y seis (56) a la sociedad BOCACOLINA S.A. mediante escritura
pública numero seiscientos cuatro (604) del veintiocho (28) de febrero de dos
mil siete (2007) otorgada en la Notaría Treinta y Cinco (35) de Bogotá D.C..
(ii) Lote dos (2) Manzana cincuenta y seis (56) a la sociedad INVERSIONES BOYSI
LTDA, mediante escritura pública número seiscientos tres (603) del veintiocho
(28) de febrero de dos mil siete (2007) otorgada en la Notaría Treinta y Cinco
(35) de Bogotá D.C.. (iii) Lote seis (6) Manzana cincuenta y seis (56) a la
sociedad PRADO ALTO LTDA mediante escritura pública numero dos mil novecientos
ochenta y ocho (2.988) del tres (3) de octubre de dos mil seis (2006), otorgada
en la Notaría Treinta y Cinco (35) de Bogotá D.C.. (iv) Lote cuatro (4) de la
Manzana cincuenta y seis (56) a la sociedad PRADO ALTO LTDA, mediante escritura
pública número dos mil novecientos ochenta y siete (2.987) del tres (3) de
octubre de dos mil seis (2006) otorgada en la Notaría Treinta y Cinco (35) de
Bogotá D.C., lotes que posteriormente fueron englobados mediante Escritura
Pública número mil seiscientos cincuenta y cuatro (1.654) del dieciocho (18) de
mayo de dos mil siete (2007), otorgada en la Notaría Treinta y Cinco (35) de
Bogotá D.C.
El Lote de Terreno sobre el que se levantaran las obras contractivas de “Plaza
100 — Centro de Negocios”, del cual hará(n) parte la (las) Unidades Privadas
prometido(s) en venta, fue adquirido por LA PROMETIENTE VENDEDORA por compra
realizada de cuatro (4) Lotes de la siguiente forma: (i) Lote doce (12) de la
Manzana cincuenta y seis (56) a la sociedad BOCACOLINA S.A. mediante escritura
pública numero seiscientos cuatro (604) del veintiocho (28) de febrero de dos
mil siete (2007) otorgada en la Notaría Treinta y Cinco (35) de Bogotá D.C..
(ii) Lote dos (2) Manzana cincuenta y seis (56) a la sociedad INVERSIONES BOYSI
LTDA, mediante escritura pública número seiscientos tres (603) del veintiocho
(28) de febrero de dos mil siete (2007) otorgada en la Notaría Treinta y Cinco
(35) de Bogotá D.C.. (iii) Lote seis (6) Manzana cincuenta y seis (56) a la
sociedad PRADO ALTO LTDA mediante escritura pública numero dos mil novecientos
ochenta y ocho (2.988) del tres (3) de octubre de dos mil seis (2006), otorgada
en la Notaría Treinta y Cinco (35) de Bogotá D.C.. (iv) Lote cuatro (4) de la
Manzana cincuenta y seis (56) a la sociedad PRADO ALTO LTDA, mediante escritura
pública número dos mil novecientos ochenta y siete (2.987) del tres (3) de
octubre de dos mil seis (2006) otorgada en la Notaría Treinta y Cinco (35) de
Bogotá D.C., lotes que posteriormente fueron englobados mediante Escritura
Pública número mil seiscientos cincuenta y cuatro (1.654) del dieciocho (18) de
mayo de dos mil siete (2007), otorgada en la Notaría Treinta y Cinco (35) de
Bogotá D.C.
El Lote de Terreno sobre el que se levantaran las obras contractivas de “Plaza
100 — Centro de Negocios”, del cual hará(n) parte la (las) Unidades Privadas
prometido(s) en venta, fue adquirido por LA PROMETIENTE VENDEDORA por compra
realizada de cuatro (4) Lotes de la siguiente forma: (i) Lote doce (12) de la
Manzana cincuenta y seis (56) a la sociedad BOCACOLINA S.A. mediante escritura
pública numero seiscientos cuatro (604) del veintiocho (28) de febrero de dos
mil siete (2007) otorgada en la Notaría Treinta y Cinco (35) de Bogotá D.C..
(ii) Lote dos (2) Manzana cincuenta y seis (56) a la sociedad INVERSIONES BOYSI
LTDA, mediante escritura pública número seiscientos tres (603) del veintiocho
(28) de febrero de dos mil siete (2007) otorgada en la Notaría Treinta y Cinco
(35) de Bogotá D.C.. (iii) Lote seis (6) Manzana cincuenta y seis (56) a la
sociedad PRADO ALTO LTDA mediante escritura pública numero dos mil novecientos
ochenta y ocho (2.988) del tres (3) de octubre de dos mil seis (2006), otorgada
en la Notaría Treinta y Cinco (35) de Bogotá D.C.. (iv) Lote cuatro (4) de la
Manzana cincuenta y seis (56) a la sociedad PRADO ALTO LTDA, mediante escritura
pública número dos mil novecientos ochenta y siete (2.987) del tres (3) de
octubre de dos mil seis (2006) otorgada en la Notaría Treinta y Cinco (35) de
Bogotá D.C., lotes que posteriormente fueron englobados mediante Escritura
Pública número mil seiscientos cincuenta y cuatro (1.654) del dieciocho (18) de
mayo de dos mil siete (2007), otorgada en la Notaría Treinta y Cinco (35) de
Bogotá D.C.
El Lote de Terreno sobre el que se levantaran las obras contractivas de “Plaza
100 — Centro de Negocios”, del cual hará(n) parte la (las) Unidades Privadas
prometido(s) en venta, fue adquirido por LA PROMETIENTE VENDEDORA por compra
realizada de cuatro (4) Lotes de la siguiente forma: (i) Lote doce (12) de la
Manzana cincuenta y seis (56) a la sociedad BOCACOLINA S.A. mediante escritura
pública numero seiscientos cuatro (604) del veintiocho (28) de febrero de dos
mil siete (2007) otorgada en la Notaría Treinta y Cinco (35) de Bogotá D.C..
(ii) Lote dos (2) Manzana cincuenta y seis (56) a la sociedad INVERSIONES BOYSI
LTDA, mediante escritura pública número seiscientos tres (603) del veintiocho
(28) de febrero de dos mil siete (2007) otorgada en la Notaría Treinta y Cinco
(35) de Bogotá D.C.. (iii) Lote seis (6) Manzana cincuenta y seis (56) a la
sociedad PRADO ALTO LTDA mediante escritura pública numero dos mil novecientos
ochenta y ocho (2.988) del tres (3) de octubre de dos mil seis (2006), otorgada
en la Notaría Treinta y Cinco (35) de Bogotá D.C.. (iv) Lote cuatro (4) de la
Manzana cincuenta y seis (56) a la sociedad PRADO ALTO LTDA, mediante escritura
pública número dos mil novecientos ochenta y siete (2.987) del tres (3) de
octubre de dos mil seis (2006) otorgada en la Notaría Treinta y Cinco (35) de
Bogotá D.C., lotes que posteriormente fueron englobados mediante Escritura
Pública número mil seiscientos cincuenta y cuatro (1.654) del dieciocho (18) de
mayo de dos mil siete (2007), otorgada en la Notaría Treinta y Cinco (35) de
Bogotá D.C.

 

 



--------------------------------------------------------------------------------



 



El Lote de Terreno sobre el que se levantaran las obras contractivas de “Plaza
100 — Centro de Negocios”, del cual hará(n) parte la (las) Unidades Privadas
prometido(s) en venta, fue adquirido por LA PROMETIENTE VENDEDORA por compra
realizada de cuatro (4) Lotes de la siguiente forma: (i) Lote doce (12) de la
Manzana cincuenta y seis (56) a la sociedad BOCACOLINA S.A. mediante escritura
pública numero seiscientos cuatro (604) del veintiocho (28) de febrero de dos
mil siete (2007) otorgada en la Notaría Treinta y Cinco (35) de Bogotá D.C..
(ii) Lote dos (2) Manzana cincuenta y seis (56) a la sociedad INVERSIONES BOYSI
LTDA, mediante escritura pública número seiscientos tres (603) del veintiocho
(28) de febrero de dos mil siete (2007) otorgada en la Notaría Treinta y Cinco
(35) de Bogotá D.C.. (iii) Lote seis (6) Manzana cincuenta y seis (56) a la
sociedad PRADO ALTO LTDA mediante escritura pública numero dos mil novecientos
ochenta y ocho (2.988) del tres (3) de octubre de dos mil seis (2006), otorgada
en la Notaría Treinta y Cinco (35) de Bogotá D.C.. (iv) Lote cuatro (4) de la
Manzana cincuenta y seis (56) a la sociedad PRADO ALTO LTDA, mediante escritura
pública número dos mil novecientos ochenta y siete (2.987) del tres (3) de
octubre de dos mil seis (2006) otorgada en la Notaría Treinta y Cinco (35) de
Bogotá D.C., lotes que posteriormente fueron englobados mediante Escritura
Pública número mil seiscientos cincuenta y cuatro (1.654) del dieciocho (18) de
mayo de dos mil siete (2007), otorgada en la Notaría Treinta y Cinco (35) de
Bogotá D.C.
El Lote de Terreno sobre el que se levantaran las obras contractivas de “Plaza
100 — Centro de Negocios”, del cual hará(n) parte la (las) Unidades Privadas
prometido(s) en venta, fue adquirido por LA PROMETIENTE VENDEDORA por compra
realizada de cuatro (4) Lotes de la siguiente forma: (i) Lote doce (12) de la
Manzana cincuenta y seis (56) a la sociedad BOCACOLINA S.A. mediante escritura
pública numero seiscientos cuatro (604) del veintiocho (28) de febrero de dos
mil siete (2007) otorgada en la Notaría Treinta y Cinco (35) de Bogotá D.C..
(ii) Lote dos (2) Manzana cincuenta y seis (56) a la sociedad INVERSIONES BOYSI
LTDA, mediante escritura pública número seiscientos tres (603) del veintiocho
(28) de febrero de dos mil siete (2007) otorgada en la Notaría Treinta y Cinco
(35) de Bogotá D.C.. (iii) Lote seis (6) Manzana cincuenta y seis (56) a la
sociedad PRADO ALTO LTDA mediante escritura pública numero dos mil novecientos
ochenta y ocho (2.988) del tres (3) de octubre de dos mil seis (2006), otorgada
en la Notaría Treinta y Cinco (35) de Bogotá D.C.. (iv) Lote cuatro (4) de la
Manzana cincuenta y seis (56) a la sociedad PRADO ALTO LTDA, mediante escritura
pública número dos mil novecientos ochenta y siete (2.987) del tres (3) de
octubre de dos mil seis (2006) otorgada en la Notaría Treinta y Cinco (35) de
Bogotá D.C., lotes que posteriormente fueron englobados mediante Escritura
Pública número mil seiscientos cincuenta y cuatro (1.654) del dieciocho (18) de
mayo de dos mil siete (2007), otorgada en la Notaría Treinta y Cinco (35) de
Bogotá D.C.
(i) Lot twelve (12) of Block fifty-six (56) from BOCACOLINA S.A. through
notarial deed No. six hundred and four (604) of February 28, 2007, registered
with Notary’s Office No. Thirty-Five (35) in Bogotá D.C.
(ii) Lot two (2) of Block fifty-six (56) from INVERSIONES BOYSI LTDA through
notarial deed No. six hundred and three (603) of February 28, 2007, registered
with Notary’s Office No. Thirty-Five (35) in Bogotá D.C.
(iii) Lot six (6) of Block fifty-six (56) from PRADO ALTO LTDA through notarial
deed No. two thousand, nine hundred and eighty-eight (2988) of October 3, 2006,
registered with Notary’s Office No. Thirty-Five (35) in Bogotá D.C.
(iv) Lot four (4) of Block fifty-six (56) from PRADO ALTO LTDA through notarial
deed No. two thousand, nine hundred and eighty-seven (2987) of October 3, 2006,
registered with Notary’s Office No. Thirty-Five (35) in Bogotá D.C. These lots
where later joined by means of Notarial Deed No. one thousand, six hundred and
fifty-four (1654) of May 18, 2007, registered with Notary’s Office
No. Thirty-Five (35) in Bogotá D.C.
El Lote de Terreno sobre el que se levantaran las obras contractivas de “Plaza
100 — Centro de Negocios”, del cual hará(n) parte la (las) Unidades Privadas
prometido(s) en venta, fue adquirido por LA PROMETIENTE VENDEDORA por compra
realizada de cuatro (4) Lotes de la siguiente forma: (i) Lote doce (12) de la
Manzana cincuenta y seis (56) a la sociedad BOCACOLINA S.A. mediante escritura
pública numero seiscientos cuatro (604) del veintiocho (28) de febrero de dos
mil siete (2007) otorgada en la Notaría Treinta y Cinco (35) de Bogotá D.C..
(ii) Lote dos (2) Manzana cincuenta y seis (56) a la sociedad INVERSIONES BOYSI
LTDA, mediante escritura pública número seiscientos tres (603) del veintiocho
(28) de febrero de dos mil siete (2007) otorgada en la Notaría Treinta y Cinco
(35) de Bogotá D.C.. (iii) Lote seis (6) Manzana cincuenta y seis (56) a la
sociedad PRADO ALTO LTDA mediante escritura pública numero dos mil novecientos
ochenta y ocho (2.988) del tres (3) de octubre de dos mil seis (2006), otorgada
en la Notaría Treinta y Cinco (35) de Bogotá D.C.. (iv) Lote cuatro (4) de la
Manzana cincuenta y seis (56) a la sociedad PRADO ALTO LTDA, mediante escritura
pública número dos mil novecientos ochenta y siete (2.987) del tres (3) de
octubre de dos mil seis (2006) otorgada en la Notaría Treinta y Cinco (35) de
Bogotá D.C., lotes que posteriormente fueron englobados mediante Escritura
Pública número mil seiscientos cincuenta y cuatro (1.654) del dieciocho (18) de
mayo de dos mil siete (2007), otorgada en la Notaría Treinta y Cinco (35) de
Bogotá D.C.

 

 



--------------------------------------------------------------------------------



 



SECTION 4. TERM AND RENEWAL:
INITIAL TERM: THREE (3) YEARS.________________________
EFFECTIVE DATE: February 1, 2011. _______________________
TERMINATION DATE: January 31, 2014. ____________________
SOLE PARAGRAPH: LESSOR shall deliver to LESSEE the suite subject to this lease
agreement on February 1, 2011, for its refurbishment and maintenance.
Nonetheless, performance of the agreement shall be enforceable sixty (60) days
thereafter, i.e. April 1, 2011.
RENEWAL: Upon expiration of the initial term, and absent a notice from LESSOR
informing LESSEE of its decision not to extend the agreement, this agreement
shall be automatically renewed for equal periods, and the rent shall increase by
the percentage established in Section 6 hereof.
_______________________________________________
PARAGRAPH ONE: Every warranty and provision set forth in this agreement shall
survive during the renewal and until termination hereof, except as regards rent
increase, which shall be governed by Section 6 below. Notwithstanding the
foregoing, if necessary, LESSOR may call a meeting with LESSEE within the first
month of each renewed period, if applicable, in order to provide for new issues
in connection with the agreement.
_______________________________________________
SECTION 5. MONTHLY RENT: The monthly rent agreed upon by the parties applicable
to the first twelve (12) months hereof for the entire premises leased (suite and
parking spaces, pursuant to Section 1 above), shall be TWENTY-SIX MILLION, SIX
HUNDRED AND EIGHTY-SEVEN THOUSAND, FIVE HUNDRED PESOS (COP 26,687,500.00),
COLOMBIAN LEGAL TENDER, which equals fifty thousand Colombian Pesos (COP 50,000)
for each square meter of the suite. The applicable VAT shall be added to this
amount.
PARAGRAPH ONE: LESSEE shall pay the monthly rent to LESSOR in accordance with
this Section upon submission of an invoice, within the first ten (10) days of
each month upon receipt of the purchase invoice.
PARAGRAPH TWO: On the date of execution of this lease agreement, LESSEE paid
LESSOR the amount of TWENTY-SIX MILLION, SIX HUNDRED AND EIGHTY-SEVEN THOUSAND,
FIVE HUNDRED PESOS (COP 26,687,500.00) IN COLOMBIAN LEGAL TENDER. LESSOR hereby
acknowledges receipt of such amount plus the applicable VAT.
This amount pertains to ONE (1) monthly rent, as down payment of the amount
payable by LESSEE to LESSOR from April 1, 2011, which shall be charged to the
first month of the lease, that is, until May 1, 2011.
SECTION 6. RENT INCREASE: _____________________________________
SOLE PARAGRAPH: The same increase procedure shall apply in the event of renewal
of the agreement. Additional points shall be specified within the first month of
each renewed period. _________________________
SECTION 7. PAYMENT PLACE AND TIME: LESSEE hereby undertakes to pay the rent in
advance, within the first ten (10) days following receipt of the invoice each
month, during the entire term of this Agreement and any subsequent renewals
hereof, through a deposit or wire transfer to checking account No. 384-00297-8
held by MONGIANA LTDA with Banco de Bogotá. ______________
LATE PAYMENT INTEREST: In the event of delay in payment of the rent in the
manner and within the term set forth in this Section, LESSEE shall acknowledge
and pay late payment interest accrued durng the term of delay, at the highest
legal commercial rate provided in Section 884 of the Commercial Code, as amended
by Section 111 of Law No. 510, enacted in 1999. Notwithstanding the foregoing,
LESSOR may commence any legal actions as it may be entitled to by virtue of this
agreement and under the law.

 

 



--------------------------------------------------------------------------------



 



SECTION 8. SCOPE OF THE WORKS: LESSOR shall deliver the premises subject to this
lease agreement to LESSEE with all their appurtenances, rights of use and
easements, shell and core, with the following specifications: skim-plastered,
coated or filled walls, as the case may be, with a coat of vinyl paint, as a
sole, undivided room (each), with an aluminum structure to support ceilings,
with utilities and smoothed-down though not leveled floors.
Additional electric, water and telephone internal installations other than the
items that LESSOR shall deliver under this agreement, as well as any other
additional finishing works, including floor finishing, shall be borne and
performed directly by LESSEE. To such end, LESSEE hereby undertakes to fully
abide by the architectural, structural, hydraulic and electric design of the
Building. LESSEE hereby acknowledges that the Building has been designed to
support light internal walls and, thus, undertakes not to build masonry of any
kind inside the office. Consequently, only drywall and/or light divisions may be
built.
PARAGRAPH ONE: LESSEE acknowledges that the premises subject to this lease
agreement pertain to the First Stage of the Project and that a Second Stage will
be developed as well, which will be integrated to the First Stage. Accordingly,
LESSEE hereby consents to any inconveniences which this situation may entail,
such as noise, dust and the presence of construction workers, but which may not
affect the regular use of the office and parking spaces leased.
PARAGRAPH TWO: LESSEE hereby expressly represents knowing and accepting the
Building’s plans and, specifically, those pertaining to the premises he will
receive in lease, including their location, boundaries, adjoining lots, area,
dimensions and other specifications, and not having any doubts or objections in
this regard. Based on the knowledge thus acquired, LESSEE further declares to be
satisfied and accepts, in any case, the final boundaries, area and dimensions.
SECTION 9. DELIVERY: LESSOR shall surrender mere possession of the premises on
February 1, 2011, upon submission by LESSEE of the proof of payment of the
relevant insurance policy and in accordance with the conditions set forth in the
document executed at that time.
The parties hereto agree that LESSOR shall be released from its duty to comply
with the term set to deliver the premises upon the occurrence of certain events,
including but not limited to: labor strike or halt of activities, circumstances
attributable to third parties, force majeure events or acts of God, among
others. Should any of these events occur, the term set herein to deliver the
premises shall be extended for the as long as the above circumstances last.
LESSOR shall inform LESSEE of the new delivery date through a written notice
sent to the address indicated below.
SECTION 10. USE OF THE PREMISES: The premises subject to this agreement shall
only be used to set up offices, in accordance with the standards set forth by
the Administration Body of the CITY BUSINESS Project.
____________________________
PARAGRAPH ONE: LESSEE undertakes to carry out, at his own expense, every
necessary procedure before the District’s agencies and authorities in order to
commence the operation of its business in the premises. In turn, LESSOR
guarantees that the competent public authority has duly authorized the use of
the building where the premises subject to this Agreement are located, as well
as of the premises themselves, for the purpose of installing business offices.
PARAGRAPH TWO: LESSEE undertakes not to change the use established herein and
not to sublet or assign, whether in whole or in part, neither the use and
enjoyment of the leased premises nor the rights and duties arising from the
agreement, without the prior written consent of LESSOR.
SECTION 11. ASSIGNMENT AND SUBLETTING: LESSEE may only assign, in whole or in
part, his rights and duties under this agreement or sublet, in whole or in part,
the premises subject to this agreement with the prior express consent of LESSOR.
LESSOR may assign in whole or in part his rights arising from this agreement.
This assignment shall be effective against LESSEE from the date a written notice
is served informing him of the assignment. LESSEE hereby undertakes to comply
with his duties towards the assignee from the date the assignment is notified to
him in writing to the address indicated herein.
SOLE PARAGRAPH: Failure to comply with this Section shall be deemed to infringe
LESSOR’s rights. _________________

 

 



--------------------------------------------------------------------------------



 



SECTION 12. UTILITIES AND ADMINISTRATION: LESSEE hereby represents that the
Project has an individual meter system for the supply of Electric Power. As
regards the Water and Sewage services, there are common meters; thus, the cost
of the services shall be billed and/or calculated pro rata with the monthly
payment of the administration fee. With regard to the ordinary administration
expenses, the amount due shall be wired directly to the company appointed for
such purpose. This amount shall include the monthly fees for the Parking Lot
surveillance and operation services, in proportion to the parking spaces
pertaining to the suite subject to this Agreement.
PARAGRAPH ONE: Under no circumstances shall LESSOR be responsible for any delay
by District Companies in the installation of this or other services.
_______________________________________________
PARAGRAPH TWO: LESSEE shall bear the costs of any damage caused by public
utility companies at any time due to regulation violations attributable to
LESSEE, as well as the cost of any reconnection and, in general, any expenses
incurred in this regard. LESSOR shall under no circumstances be liable for any
deficiencies in the services which the premises are entitled to receive, for
which the pertaining public companies shall be responsible, nor for the payment
of any excessive amounts arising from the calculation of such services. In the
event that LESSEE does not pay the public services related to the premises
subject to this agreement, LESSOR shall notify LESSEE requiring him to comply
with his duties. LESSEE hereby expressly waives the right to be notified by a
court and accepts liability for any amounts disbursed by LESSOR in this regard.
LESSEE shall further bear the cost of the public services provided from the date
of delivery of the premises, as well as the administration fees. In order to
calculate these payments, the billing periods established by utility companies
shall be taken into account in addition to the delivery date. LESSEE shall
exclusively bear the cost of water, sewage, electric power and other services
related to the premises from the date of delivery thereof. ________________
PARAGRAPH THREE: LESSEE may not request on behalf of LESSOR telephone services,
cable TV or related subscriptions, phone book or newspaper advertisements and,
in general, any services charged to the premises, without prior, express,
written consent from LESSOR. Failure to comply with this Section shall amount to
breach of this lease agreement, entitling LESSOR to commence the relevant legal
proceedings. It is hereby expressly set forth that, from this moment, the
parties shall not share the costs of these items, insofar as these services
shall be clearly received, requested and installed at the expense of LESSEE. On
the date the premises are returned due to the termination of this lease
agreement, on any grounds, LESSEE shall surrender the relevant proofs of payment
and of the effective transfer of any lines and services in his name, thereby
rendering the suite free from any charges on those accounts.
_____________________________________
PARAGRAPH FOUR: LESSEE undertakes to submit on a quarterly basis the receipts
proving payment of the relevant public services.
_____________________________________________
SECTION 13. REPAIR WORKS AND IMPROVEMENTS TO THE PREMISES: LESSEE undertakes to
perform at his own expense any repairs needed on account of the lease and those
necessary due to circumstances attributable to him or to his employees. LESSEE
may not make any modification or improvement to the leased premises without
LESSOR’s prior written consent. For this purpose, LESSEE shall enclose the
relevant plans to his request. Should LESSOR authorize any improvements, such
improvements may only be removed upon termination of the agreement insofar as
LESSEE restores the premises to their original physical conditions, with the
consent of LESSOR’s representative or any person appointed thereby. If the
premises are likely to get damaged by the removal of the improvements made,
these improvements shall remain with the premises and LESSEE shall leave them
without being entitled to claim any compensation from LESSOR. Necessary repair
works shall be borne by LESSOR pursuant to Section 1985 of the Civil Code.
___________________________________
SECTION 14. RETURN OF THE PREMISES: In the event that the agreement is not
renewed, LESSEE shall return the premises upon termination of the agreement,
which is hereby initially established to occur on January 31, 2014, or upon
termination of the agreement on any grounds, in accordance with the following
provisions: ________________________________
1. LESSEE shall be completely current in his obligations, especially in those
related to rent payment, late payment interest, if any, utilities and any other
pertaining item. ________________________
2. LESSEE shall return the premises in the same conditions they currently are,
together with any items installed and electric, water, sanitary and telephone
devices in good working conditions; in general, in the same conditions they were
received except for the normal wear and tear resulting from the activities
carried out by LESSEE. ____________________
3. LESSEE undertakes to pay any amounts accrued albeit not billed for any
utilities used as of the date of return of the premises due to the termination
of this agreement. LESSEE shall pay these amounts upon submission of the
relevant invoices and/or bills. _____________________
4. Acknowledgements of debt or payment in premiums or good will shall not be
accepted. ______________________
SOLE PARAGRAPH. MOVINGS: In order to move, LESSEE shall be current in every
account with respect to LESSOR. ___________

 

 



--------------------------------------------------------------------------------



 



15.1 LESSEE’S OBLIGATIONS: In addition to the obligations set forth herein,
LESSEE shall: __________
1. Notify LESSOR of any damage inflicted upon the premises that may pose a
hazard to the construction or the regular operation of the premises’ utilities.
______________________________________________________________
2. Perform any repair works required on account of the lease under the law, pay
any disinfection expenses or take such other measures aimed at restoring or
preserving the premises’ health and safety as required by the competent
authorities. _________________
3. Allow LESSOR or its representatives to inspect the premises at any time in
order to verify their conditions and preservation or other circumstances LESSOR
may be concerned about. To this end, the parties hereto shall agree upon the
date and time of such inspection a business day in advance, except in the event
of a verified emergency. _______________________________
4. Timely pay the amounts accrued on rent, utilities, damage caused to the
premises, and such other amounts arising under and during the life of this
agreement. ______________________________________________________________
5. LESSEE shall refrain from keeping explosive substances or any other element
that may pose a threat to the preservation, safety and health of the premises.
LESSEE shall further restrain from using the premises for any purposes
prohibited by the law and the Building’s condominium regulations.
______________________________________________________________
6. Abide by the CITY BUSINESS Project’s regulations, pursuant to the guidelines
established in the Building’s Condominium Regulations.
______________________________________________________________
15.2. LESSOR’S OBLIGATIONS:
1. Deliver the leased premises to LESSEE. _______________________________
2. Guarantee LESSEE the use and enjoyment of the leased premises free from any
disruption or hindrance. __________________
SECTION 16. TERMINATION: This agreement may be terminated on the following
grounds: _____________
1. LESSEE’s immoral or outrageous behavior. _______________________________
2. Use of the premises for unlawful purposes or for any purpose other than the
one set forth herein. __________________
3. Failure by LESSEE to timely make one or more rent, utilities or any other
kind of payment due under this agreement. _________
4. Failure by LESSEE to comply with the initial term of the agreement or any
renewal or extension thereof. _____________
5. Mutual agreement of the parties. _______________________________
6. Request by LESSOR or LESSEE at least six (6) months prior to the expiration
of the initial term or of any renewal.
No penalties or sanctions shall apply in this case and LESSEE shall return the
premises on the pertaining termination date. _________
7. Request by LESSEE with no statement of reasons at least three (3) months
prior to the date on which he desires to terminate the Agreement. No penalties
or sanctions shall apply in this case either.
8. Failure by LESSEE to submit the insurance policy provided for in Section 24
hereof and, in the event of renewal of the agreement, failure to pay the renewal
of such policy. _______________________________
When applicable, any evidence liable to be submitted within the framework of
summary proceedings shall constitute sufficient evidence.
______________________________________________________________
SECTION 17. LIQUIDATED DAMAGES: Breach or violation by LESSEE of any of his
duties under this agreement shall entitle LESSOR to terminate the agreement and
demand the return of the premises by serving prior notice of demand for
compliance within a term of at least 15 business days. Should LESSEE fail to
remedy this breach, LESSEE shall pay LESSOR an amount equal to three (3) current
rent payments as of the date on which the breach occurred by way of damages,
irrespective of the amounts owed to LESSOR on account of rent, late payment
interest, utilities and damages that may result from the breach.
SECTION 18. POSSESSION: LESSEE hereby represents not having possessed the
premises subject to this agreement prior to the execution hereof.
_______________________________
SECTION 19. LIABILITY: LESSOR shall not be liable for any damage caused to third
parties or to LESSEE’s employees, nor for any theft or damage resulting from
flooding, fire, earthquakes, or any other cause.

 

 



--------------------------------------------------------------------------------



 



SECTION 21. NOTICES OF DEMAND: Breach by any Party of any of the duties arising
from this Agreement shall entitle the non-breaching Party to declare the default
of the other Party after serving a written notice demanding compliance with the
undertaken obligations within a term of at least 15 business days. Should the
breaching party not comply with its duties during that term, it shall be deemed
in default, in which case the non-breaching Party shall be entitled to
(i) demand compliance or (ii) terminate this Agreement by operation of law,
without resorting to the courts, by means of a simple notice. The non-breaching
Party shall at all times be entitled to receive compensation for any damages
sustained.
SECTION 22. The parties hereby agree that, if the agreement is not renewed,
LESSOR may put the premises up for lease and/or sale within the terms fixed for
the return of the premises. For this purpose, LESSEE shall allow any person duly
authorized by LESSOR to enter the premises upon prior notice, insofar as this
does not interfere with the regular use of the leased premises. _____________
SECTION 23. NOTICES: For any purpose related to the execution and performance
hereof, letters, notices and, in general, every piece of mail exchanged between
the parties shall be sent in writing to the following addresses:
LESSOR,
MONGIANA LTDA
Address: Cra 7 No. 156- 78 Piso 19
Ciudad Bogotá D.C.
Phone No.: 5 27 88 81
Fax No.: 5 57 59 62
LESSEE,
MERCADOLIBRE COLOMBIA S.A.
Address: Calle 93B No. 17-25 Ofc. 406,
Ciudad de Bogotá D.C.
Phone No.: 6213777 Ext. 406
SECTION 24. INSURANCE: LESSEE undertakes to take out and pay an insurance policy
to guarantee payment of the rent, administration fees and utilities during the
term of the agreement, from any Insurance Company chosen by LESSEE to the
satisfaction of LESSOR. Failure to submit the relevant policy within five
(5) days from the date hereof shall be construed as a breach by LESSEE of this
lease agreement. Should the agreement be renewed, the abovementioned policy
shall also be renewed and/or extended. _______________________________
PARAGRAPH ONE: The company shall submit to LESSEE a quote for a new policy
twenty (20) days prior to the expiration of the policy purchased. Should the
agreement be renewed, LESSEE shall renew and/or extend the abovementioned policy
and timely pay the pertaining premium. LESSOR may only charge this amount in the
relevant invoice. ______________________
SECTION 25. AMENDMENTS TO THE AGREEMENT: Any amendment or supplement to the
Agreement by mutual consent of the parties shall be made in writing in order to
be valid, for oral agreements shall bear no effects.
SECTION 26. ENTIRE AGREEMENT: This Agreement supersedes all prior written and
oral agreements and understandings between the parties over the premises hereby
leased. This Agreement contains the rights and duties of the parties and
replaces any prior understanding between the parties established in any other
document and/or agreement.
SECTION 27. APPLICABLE LAW: The PARTIES hereto agree that this AGREEMENT shall
be governed by the laws of the Republic of Colombia.

 

 



--------------------------------------------------------------------------------



 



SECTION 28. DISPUTE RESOLUTION: The parties hereto shall endeavor to solve any
disputes of any nature arising under or during the performance of this
agreement, including those related to contractual breaches, through dispute
resolution proceedings involving the parties themselves, such as accord and
satisfaction or settlement proceedings within thirty (30) calendar days from the
date on which any party so requests the other in writing, term which may be
extended by mutual agreement. The parties hereto shall exhaust these instances
within the term set above before initiating any kind of legal claim or
submitting the claim to the ordinary competent courts of the city of Bogotá.
El presente Contrato deja sin valor alguno cualquier estipulación o acuerdo que
de manera verbal o escrita hayan efectuado las partes sobre el inmueble aquí
prometido en arrendamiento, dejando en claro que este Contrato reúne las
obligaciones y derechos de las partes y reemplaza cualquier otra estipulación
que se haya efectuado con anterioridad en cualquier otro documento y/o contrato

     
LESSOR:
  LESSEE
 
   
[Signature]
  [Signature]
MONGIANA LTDA
  MERCADOLIBRE COLOMBIA S.A.
JAIRO ANTONIO RINCÓN MORALES
  IGNACIO CARIDE
ID No.: 17147223
  Foreign ID No.: 364610

[Seal:] Legal Department. Approved.

 

 